          Case 3:17-cv-00558-SRU Document 838 Filed 07/20/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    ___________________________________

    IN RE TEVA SECURITIES LITIGATION                               No. 3:17-cv-558 (SRU)
    ___________________________________


                        CONFERENCE MEMORANDUM AND ORDER

        On July 15, 2021, I held a telephonic status conference on the record with Joseph A.

Fonti, J. Christopher Rooney, Susan R. Podolsky, and Benjamin Burry, attorneys for the lead

plaintiff, Ontario Teachers’ Pension Plan Board, and the named plaintiff, Anchorage Police &

Fire Retirement System; and Emily E. Renshaw, Sheron Korpus, Andrew Schwartz, Cindy

Kelly, Victor Brienza, and Jill M. O’Toole, attorneys for the defendants, Teva Pharmaceutical

Industries, Ltd., Erez Vigodman, Eyal Desheh, Sigurdur Olafsson, Deborah Griffin, Kåre

Schultz, Michael McClellan, Yitzhak Peterburg, and Teva Pharmaceuticals Finance Netherlands

III B.V. 1 Joshua A. Materese appeared as Liaison Counsel for the Direct Action Plaintiffs. 2

Veronica N. Onyema and Catherine Montezuma, counsel for Intervenor the United States of

America, also joined the call. David Kaplan, counsel for Intervenor-Plaintiffs California State

Teachers’ Retirement System, State of Wisconsin Investment Board, and TIAA-CREF

Investment Management LLC, was also present. Numerous plaintiffs’ counsel in other Teva-

related actions—that I have consolidated into this case for pre-trial purposes—were also on the

call. Those counsel were:




1
        Ms. O’Toole is not counsel for Kåre Schultz.
2
        See Order, Doc. No. 352, at ¶ 17. Although Matthew L. Mustokoff is named as Liaison Counsel, Mr.
Materese, who works at the same firm as Mr. Mustokoff, was filling in as Liaison Counsel.
       Case 3:17-cv-00558-SRU Document 838 Filed 07/20/21 Page 2 of 6




                     Case                                                  Counsel

                                                      Joshua A. Materese (also Liaison Counsel)
Nordea Inv. Mgmt. AB v. Teva Pharm. Indus.,
Ltd., et al., No. 3:18-cv-1681

Revenue, et al. v. Teva Pharm. Indus., Ltd., et
al., No. 3:18-cv-1721

Franklin Mut. Series Funds, et al. v. Teva
Pharm. Indus., Ltd., et al., No. 3:20-cv-1630

                                                      Jonathan Park
Pacific Funds Series Tr., et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:18-cv-1956

Schwab Capital Tr., et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-192

Stichting PGGM Depositary, et al. v. Teva
Pharm. Indus., Ltd., et al., No. 3:19-cv-1173

Internationale Kapitalanlagegesellschaft mbH
v. Teva Pharm. Indus., Ltd., et al., No. 3:20-
cv-83

                                                      Jeffrey P. Nichols
Public School Teachers Pension and Ret. Sys.
of Chicago v. Teva Pharm. Indus., Ltd., No.
3:19-cv-175

Oregon v. Teva Pharm. Indus., Ltd., et al., No.
3:19-cv-657

                                                      Luke Orion Brooks
Phoenix Ins. Co., Ltd., et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-449                 William H. Narwold

Harel Pension and Provident Ltd., et al. v.
Teva Pharm. Indus., Ltd., et al., No. 3:19-cv-
656

                                                      Michael J. Wernke


                                                  2
         Case 3:17-cv-00558-SRU Document 838 Filed 07/20/21 Page 3 of 6




 Mivtachim The Workers Social Ins. Fund Ltd.,
 et al. v. Teva Pharm. Indus., Ltd., et al., No.
 3:19-cv-513

 Clal Ins. Co., Ltd., et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-543

 Migdal Ins. Co., Ltd., et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-655

 Migdal Mut. Funds, Ltd. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-923

 Psagot Mut. Funds, Ltd., et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-1167

                                                       Corban S. Rhodes
 Boeing Co. Emp. Ret. Plans Master Tr. v.
 Teva Pharm. Indus., Ltd., et al., No. 3:20-cv-        Jeffrey P. Nichols
 588

 Fir Tree Value Master Fund, et al. v. Teva
 Pharm. Indus., Ltd., et al., No. 3:20-cv-683


       I scheduled this call as part of our series of regularly-scheduled status conferences to

address discovery and other issues. See Conf. Mem. and Order, Doc. No. 299, at 2. Pursuant to

my order, the parties and the DOJ submitted simultaneous pre-conference briefing. See Cal.

Entry, Doc. No. 822; Pls.’ Submissions, Doc. Nos. 829 and 830 (sealed); Defs.’ Submissions,

Doc. Nos. 831 and 833 (sealed); DOJ’s Submissions, Doc. Nos. 826 (sealed) and 827. In

addition, I scheduled this call to address the Plaintiffs’ pending motion to compel the Defendants

to produce certain interview memoranda that the DOJ has compiled in its parallel criminal

investigation and produced to Teva. See Conf. Mem. and Order, Doc. No. 796, at 6; Mot. to

Compel, Doc. No. 770.

       First, we discussed Teva’s potential production of certain text messages sent among

various employees of Sandoz and Teva that have already been produced to Teva in the related

                                                   3
         Case 3:17-cv-00558-SRU Document 838 Filed 07/20/21 Page 4 of 6




Generics MDL—In Re: Generic Pharms. Pricing Antitrust Litig., No. 2:16-md-2724 (CMR)

(E.D. Pa.). Although the parties expressed that they have not yet reached an agreement

regarding the scope of that production, the parties conveyed some optimism about a compromise

solution. Separately, I expressed my view that non-party Sandoz—from whom the Plaintiffs

have sought these text messages pursuant to a Rule 45 subpoena, see Ontario Teachers’ Pension

Plan Bd., et al. v. Teva Pharm. Indus., Ltd., et al., No. 3:20-cv-1283 (SRU)—has at this time

satisfied its production obligations. 3 On our call, I ordered that the parties could have two weeks

to conclude their negotiations and that if, by then, the parties had not achieved a solution, we

would have a brief call focused only on that question. However, given that we will need to take

up other issues at a status conference (likely) in early September (see below), the parties need

not report back to me in two weeks regarding the Sandoz text message issue. We will

merely take it up at our next conference.

       Second, we discussed the Plaintiffs’ motion to compel the Defendants to produce certain

interview memoranda that the DOJ has compiled in its parallel criminal investigation and

produced to Teva. See Mot. to Compel, Doc. No. 770; USA v. Glenmark Pharms., Inc., USA, et

al., No. 2:20-cr-200-RBS (E.D. Pa.) (the “Criminal Case”). That motion was fully briefed by the

Plaintiffs, the Defendants, and the DOJ. See Pls.’ Mem. in Supp, Doc. Nos. 770-2 and 771

(sealed); DOJ’s Opp’n, Doc. Nos. 800 and 801 (sealed); Defs.’ Opp’n, Doc. Nos. 810 and 811

(sealed); Pls.’ Reply, Doc. No. 814. After discussion, I denied without prejudice the Plaintiffs’

motion to compel. The Plaintiffs may refile the motion either when the Criminal Case has

resolved or when this case is much closer to trial. I made several observations regarding the

relative strengths and weaknesses—in my view—of the parties’ arguments. However, none of



3
       See Burden Decl. of Margaret A. Rogers, Ontario Teachers’, 20-cv-1283 (SRU), Doc. No. 70.

                                                    4
         Case 3:17-cv-00558-SRU Document 838 Filed 07/20/21 Page 5 of 6




those views constituted a ruling of any kind. Thus, if the Plaintiffs’ motion is ever renewed, all

parties (and the DOJ) will be entitled to make whatever arguments they wish.

       Although I denied without prejudice the Plaintiffs’ motion, it is still important to know

how important the information contained in the relevant FBI 302s might have already been in

this case. To that end, I ordered the Defendants to submit a list of all counsel (both private and

in-house) who have worked on this case and who may have, at any time, had access to the

relevant FBI 302s. The Defendants shall file that list on this case’s public docket by Thursday,

July 29 at 5:00 p.m. Depending on what the list shows, I may ask to see the relevant FBI 302s

in camera.

       Third, we discussed the Plaintiffs’ request to take out-of-time depositions of Maureen

Cavanaugh and Allan Oberman. I expressed my view that those two depositions should take

place at a later time—either at the conclusion of the Criminal Case or closer to trial in this case.

However, the Plaintiffs raised the possibility of taking depositions of Cavanaugh and Oberman

limited in scope to the issue of potential spoliation of evidence (particularly, text messages). The

Defendants objected to that prospect. I allowed the parties to brief the issue. The parties’

simultaneous briefs are due by Thursday, July 29 at 5:00 p.m.

       Fourth, we discussed the Plaintiffs’ gripes with the Defendants’ production (and non-

production) of various litigation holds. One issue regarded whether it was appropriate for the

Defendants to redact portions of those holds. I asked the parties to brief the issue. The

Defendants shall submit a motion in support of the claimed redactions by Thursday, August 5.

That motion shall contain the relevant litigation holds in an unredacted form for in camera

review. The Plaintiffs’ opposition is due by Thursday, August 26. And the Defendants’ reply

is due by Thursday, September 9. Another issue regarded whether the Defendants should be



                                                  5
         Case 3:17-cv-00558-SRU Document 838 Filed 07/20/21 Page 6 of 6




required to produce a June 21, 2016 litigation hold. Before further briefing regarding this issue, I

ordered the Plaintiffs to send the Defendants a request to admit the information that the Plaintiffs

seek. In the event that the Defendants’ response to the Plaintiffs’ request to admit does not moot

this dispute, the Plaintiffs may re-bring it to my attention before our next conference.

       Fifth, the Defendants and the DOJ indicated that they may ask me to redact some portion

of the transcript of our status conference. The Plaintiffs indicated they oppose any such request.

I expressed skepticism that any portion of our conversation would need to be sealed. The

Defendants and the DOJ indicated that they would meet and confer in the near future regarding

the issue. Those parties may file a prompt motion to seal (which may itself be sealed) if they

would like seal a portion of the status conference’s transcript.

       Finally, we briefly addressed a housekeeping matter regarding the Defendants’ three

omnibus motions to dismiss the Direct Action Plaintiffs’ complaints. See Mots. to Dismiss, Doc.

Nos. 784, 786, and 787. The Direct Action Plaintiffs’ oppositions are due by Friday, July 23.

See Conf. Mem. and Order, Doc. No. 796, at 6. I granted the Direct Action Plaintiffs’ request to

file three omnibus oppositions totaling 90 pages in length.




       So ordered.

Dated at Bridgeport, Connecticut, this 20th day of July 2021.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                  6
